Title: To Thomas Jefferson from John Beckley, 6 March 1806
From: Beckley, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Library of Congress, 6th: March 1806.
                        
                        I have received your letter and statement of your account with the Committee of the Library, with a check
                            enclosed for the ballance thereon of $39.94 cents. I shall lay the account before the Vice president and speaker for their
                            approbation, pursuant to law, and apply the Check to your credit for the ballance agreeable to your statement. With
                            unfeigned respect, 
                  I am, dear Sir, Your obedt: Servt:
                        
                            John Beckley, Librarian
                        
                    